Citation Nr: 1455238	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-38 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to disability ratings for bilateral hearing loss higher than 40 percent from January 31, 2007, and 80 percent from November 13, 2009.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to February 1985.

This appeal comes before the Board of Veterans' Appeals from rating decisions of the Oakland, California Regional Office (RO) of the United States Department of Veterans Affairs (VA). In January 2007, the Veteran submitted a claim for a disability rating higher than the existing 10 percent rating for bilateral hearing loss. In a December 2007 rating decision, the RO granted an increase to a 30 percent rating effective in January 2007. The Veteran appealed for a higher rating. In an August 2009 rating decision, the RO increased the rating to 40 percent, effective in January 2007. In a December 2009 rating decision, the RO increased the rating to 80 percent effective in November 2009. The Veteran has continued his appeal, indicating that he is seeking ratings higher than the ratings assigned.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant. The Court further held that, when evidence of unemployability is submitted during the pendency of a claim for an increased disability rating, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. The Veteran has submitted records indicating that the United States Social Security Administration (SSA) has found him to be disabled, and has found that his disability is in part due to his hearing loss. The Board finds that this information raises a TDIU claim. Accordingly, the Board has amended the list of the issues on appeal to include entitlement to a TDIU.

The issue of service connection for tinnitus has been raised by the record, in statements submitted in June 2007 and December 2008 and in a November 2009 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Board is remanding the case for the development of additional evidence and for additional review. Statements and Social Security correspondence that the Veteran has submitted, and history that he has provided on VA examination, suggest that his hearing loss contributes to making him unemployable. To allow for reasonable review of this contention, records of his SSA disability claim should be obtained. He should receive a medical examination, with review of the record and opinion as to the effects of his service-connected disabilities on his capacity for employment. Then, the RO should readjudicate the hearing loss ratings and should adjudicate the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain records of the Veteran's application for and award, in approximately 2007, of disability benefits from the United States Social Security Administration (SSA). Associate those records with the claims file.

2. Schedule the Veteran for a VA medical examination to address the effects of his service-connected disabilities on his capacity for employment. Provide the Veteran's claims file (including the paper file and relevant information from Virtual VA and VBMS) to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Service connection is established for bilateral hearing loss and for pes planus with heel spur syndrome. Ask the examiner to discuss the current effects of the service-connected disabilities. Ask the examiner to discuss how the service-connected disabilities affect the Veteran's capacity for employment. Ask the examiner to provide opinion as to whether it is at least at least as likely as not (a 50 percent or greater likelihood) that the combined effects of the Veteran's service-connected disabilities would make him unable to secure or follow a substantially gainful occupation, if he were to attempt to do so. Ask the examiner to explain the conclusions reached.

3. Thereafter, the RO is to readjudicate the ratings for the Veteran's hearing loss, and is to adjudicate the TDIU claim that was raised by the record.

4. Thereafter, if any remanded claim remains less than fully granted, issue a statement of the case or supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




